         Case 1:18-cv-01886-CRC Document 17 Filed 05/16/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
PEOPLE FOR THE ETHICAL TREATMENT           )
OF ANIMALS, INC., et al.,                  )
                                           )
                                           )
      Plaintiffs,                          )
                                           ) Civil Action No. 18-01886 (CRC)
              v.                           )
                                           )
THE UNITED STATES DEPARTMENT OF            )
AGRICULTURE, et al.,                       )
                                           )
      Defendants.                          )
                                           )
__________________________________________)

                               NOTICE OF SUBSTITUTION


The Clerk of the Court will please enter the appearance of Jeffrey S. Kerr and remove the

appearance of Delcianna Winders as counsel of record for Plaintiffs in the above-captioned case.

Dated: May 16, 2019




                                    Respectfully submitted,

                                     ___/s/ Jeffrey S. Kerr___
                                     JEFFREY S. KERR
                                     D.C. BAR # 420323
                                     Senior Vice President and General Counsel
                                     Foundation to Support Animal Protection
                                     1536 16th Street N.W.
                                     Washington, DC 20036
                                     Office Phone: (202) 540-2171
                                     Cell Phone: (757) 573-7382
                                     Fax: (202) 540-2208
                                     Email: JeffK@PETAF.org
